       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MEGAN LUTZ-STOKER,                           :     Civil No. 3:19-CV-1601
                                             :
                   Plaintiff                 :
                                             :
      v.                                     :
                                             :     (Magistrate Judge Carlson)
ANDREW SAUL,                                 :
Commissioner of Social Security,             :
                                             :
                   Defendant                 :

                          MEMORANDUM OPINION

I.    Introduction

      This case comes before us for consideration of the plaintiff’s claims that a

Social Security Administrative Law Judge erred in evaluating medical opinion

evidence, assessing the disabling effect of a claimant’s pain, and formulating a

residual functional capacity assessment for the plaintiff, a younger worker in her

30’s. With respect to this appeal, the Supreme Court has recently underscored for us

the limited scope of our review when considering Social Security disability

determinations, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S. Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L.Ed. 126 (1938) (emphasis

                                         1
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 2 of 26




      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S. Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      In the instant case, while it is apparent that the plaintiff at one time faced

significant impairments due to jaw pain, when we consider the ALJ’s decision

through the deferential lens required by the law, we are constrained to conclude that

substantial evidence supported the ALJ’s decision. Mindful of the fact that

substantial evidence “means only—‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion,’ ” Biestek, 139 S. Ct. at 1154, we

find that substantial evidence supported the ALJ’s findings in this case. Therefore,

for the reasons set forth below, we will affirm the decision of the Commissioner

denying this claim.

II.   Statement of Facts and of the Case

      On December 29, 2015, Megan Lutz-Stoker applied for disability and

supplemental security income benefits under Titles II and XVI of the Social Security

Act, alleging that she had become disabled as of June, 2014. (Tr. 17, 67, 72-73, 139-

55). At the time that she applied for these disability benefits, the plaintiff was 31


                                          2
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 3 of 26




years old and qualified as a younger worker under the Commissioner’s regulations.

(Tr. 71). Lutz-Stoker was a high school graduate, had attended college, and had

previously worked in the health care field. (Tr. 71-72, 183, 1432).

      In her disability application, the plaintiff identified an array of medical and

emotional impairments including fibromyalgia, diabetes, migraines, obesity,

arthritis, depression, and anxiety, but her principal presenting physical condition was

jaw pain which exacerbated both her physical and emotional impairments. (Tr. 20).

This jaw pain began after Lutz-Stoker underwent surgery in 2010 and became

progressively more severe over time. (Tr. 202-11).

      The medical records relating to this jaw pain are both extensive and somewhat

equivocal. For example, these records reveal that Lutz-Stoker repeatedly sought

emergency room treatment for her pain, (Tr. 512, 558, 572, 684, 706, 714, 749, 759,

768, 780, 785, 800), but also often reflected generally unremarkable findings upon

examination of the plaintiff. (Tr. 515, 574, 763, 811). Likewise, Lutz-Stoker

obtained mental health treatment for depression and anxiety that she attributed to

this chronic pain. (Tr. 313, 328, 337, 346, 356, 386, 406, 416, 446, 458, 976, 1511,

1553, 1722, 1742, 1752, 1790, 1828, 1846, 1868, 1911). Yet, during these sessions

she often exhibited normal speech and language, intact recent and remote memory,

and intact attention span and concentration, mental health status findings which




                                          3
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 4 of 26




suggested some ability to work. (Tr. 319, 546, 561, 589, 600, 757, 783, 1254, 1444,

1448, 1452, 1454, 1475, 1478).

      Lutz-Stoker’s self-reported activities of daily living also provided a mixed

medical picture. While she reported frequent, severe, and intractable pain, the

plaintiff also: cared for her seven-year old son, taking him to and from school,

feeding him, making dinner, and supervising his bath time; (Tr. 203) spent time with

her husband - “doing chores, running errands, watching tv, doing homework with

[their] son, eating dinner as a family;” (Tr. 206) regularly attended church, doctor’s

appointments, support group, her son’s school, and boy scouts; (Tr. 206)

experienced no problems with personal care; (203-04) and did not need reminders

to take her medication (Tr. 204). Lutz-Stoker reported that she prepared simple

meals, performed light housecleaning including laundry, shopped for groceries and

clothing, got outside every day, enjoyed reading, watching television, playing

games, hiking trails, playing in the creek, fishing, and attending bible studies. (Tr.

204-06). According to the plaintiff, she could follow written instructions and get

along with authority figures “very well”, and follow spoken instructions “well.” (Tr.

207-08).

      Given this profoundly equivocal clinical picture, it is hardly surprising that

the medical opinion evidence was also marked by some competing and contrasting

views. For example, with respect to Lutz-Stoker’s physical impairments, the plaintiff



                                          4
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 5 of 26




presented no treating source opinion supporting her claim of complete disability.

Instead, treating source records indicated that her primary care physician cleared her

for return to full-time work in February 2014, (Tr. 805, 1271), and declined to write

a note excusing her from work for an extended period of time in June of 2014. (Tr.

775-76). Further, Lutz-Stoker was cleared by her doctors to return to full-time work

on September 27, 2017. (Tr. 80-81). Given the paucity of medical opinion support

for Lutz-Stoker’s physical impairments, on February 5, 2018, the ALJ requested a

medical opinion regarding her physical capacity to work from medical expert Thao

Le Thanh, M.D. (Tr. 17, 2528). After reviewing Lutz-Stoker’s medical records and

interrogatories, Dr. Thanh concluded that her medically determinable impairments

did not meet listing level severity, (Tr. 2536-38), and found that Lutz-Stoker had “no

functional limitations or restrictions.” (Tr. 2538).

      As for Lutz-Stoker’s emotional impairments, the medical opinion evidence

was marked by some area of consensus, as well as contrasting opinions. Two mental

health professionals opined regarding the plaintiff’s ability to meet the stresses of

the workplace, a consulting examining expert, Dr. Everding, and a state agency non-

examining expert, Dr. Mrykalo. Dr. Everding found that Lutz-Stoker experienced

only mild limitations in her ability to understand, remember, carry out complex

instructions, and make judgments on complex work-related decisions, and found that

she had no limitations on her ability to understand, carry out, and remember simple



                                           5
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 6 of 26




instructions. (Tr. 1437). However, Dr. Everding found that Lutz-Stoker faced

marked limitations in her ability to respond appropriately to usual work situations

and to changes in a routine work setting, and concluded that she experienced

moderate limitations when it came to interacting appropriately with the public,

supervisors, and coworkers. (Tr. 1438).

      In contrast, Dr. Mrykalo found that Lutz-Stoker had mild restrictions in

activities of daily living, mild difficulties in maintaining social functioning,

moderate difficulties in maintaining concentration, persistence, and pace, and had

encountered no repeated episodes of decompensation. (Tr. 951). According to Dr.

Mrykalo, Lutz-Stoker could make simple work-related decisions; cope with minor

work-related demands; follow simple, one-to-two step task directives; perform

simple, routine-type tasks; and comprehend and retain simple task instructions. (Tr.

104). Notably, Dr. Mrykalo reached these conclusions relying, in part, upon some of

the clinical findings reported by Dr. Everding, who had noted that the plaintiff stated

that she was “able to do her [activities of daily living] independently” and observed

that Lutz-Stoker possessed adequate language skills, coherent and goal-directed

thoughts with intact memory, average intellectual functioning, and fair insight and

judgment. (Tr. 109-10).

      While these medical matters involved conflicting elements of proof, on one

thing all parties agree—Following jaw surgery in August 2016, the plaintiff’s health



                                          6
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 7 of 26




improved. Thus, by September 2017, Lutz-Stoker was released by her surgeon to

return to work. (Tr. 81). Lutz-Stoker is currently employed on a full-time basis.

(Doc. 8 at 6).

      It is against this clinical backdrop that a hearing was held on this disability

application on November 7, 2017, where Lutz-Stoker and a vocational expert

appeared and testified. (Tr. 65-96). Following this hearing, on July 3, 2018, the ALJ

issued a decision denying this application for benefits, finding that Lutz-Stoker was

capable of performing a range of light work in the national economy during the

closed period of this disability claim. (Tr. 14).

      In that decision, the ALJ first concluded that Lutz-Stoker met the insured

status requirements of the Social Security Act through December 31, 2019 and had

not engaged in any substantial gainful activity since her alleged onset of disability

in June of 2014. (Tr. 19-20). At Step 2 of the sequential analysis that governs Social

Security cases, the ALJ found that Lutz-Stoker suffered from the following severe

impairments: jaw pain, fibromyalgia, diabetes, migraines, obesity, arthritis,

depression, and anxiety. (Tr. 20). At Step 3, the ALJ then concluded that none of the

plaintiff’s impairments met a Social Security listing requirement. (Tr. 20-4).

      Having made these findings, the ALJ then fashioned a residual functional

capacity (“RFC”) for Lutz-Stoker finding that she could:

      [P]erform a reduced range of light work as defined in 20 CFR
      404.1567(b) and 416.967(b). The [Plaintiff] is further limited to

                                           7
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 8 of 26




      occupations that do not require her to climb on ladders, ropes, or
      scaffolds, do not subject her to frequent exposure to dangerous
      machinery or unprotected heights, and allow her to avoid concentrated,
      prolonged exposure to environments with temperature extremes,
      excessive noise, excessive vibration, and extreme dampness and
      humidity. She is also limited to occupations that require no more than
      simple, routine, repetitive tasks that are not performed in a fast-paced
      production environment and involve only simple, work-related
      decisions and in general, relatively few work place changes.

(Tr. 24).

      In reaching this RFC assessment, the ALJ carefully considered the clinical

evidence, Lutz-Stoker’s self-reported activities of daily living, and the competing

medical opinions. (Tr. 24-8). On this score, the ALJ gave significant weight to the

physical RFC opinions expressed by Dr. Thanh, the only physician who opined

regarding Lutz-Stoker’s physical impairments, but imposed greater exertional

restrictions upon the plaintiff than those found by the doctor. (Id.) The ALJ further

concluded that the mental RFC assessment of Dr. Mrykalo deserved greater weight

than Dr. Everding’s opinion, noting that Dr. Everding’s opinion was not entirely

consistent with her reports of her clinical encounter with the plaintiff. (Tr. 28).

Further, the ALJ found that Lutz-Stoker’s complaints regarding the severity and

persistence of her pain were only partially credible since they were not consistent

with the clinical evidence and the plaintiff’s reported activities of daily living. (Id.)

      Having made these findings, the ALJ concluded at Step 4 of this sequential

analysis that Lutz-Stoker could not return to her past work, (Tr. 29), but found at



                                            8
        Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 9 of 26




Step 5 that there were other light work positions in the regional and national

economy that Lutz-Stoker could fill. (Tr. 30). Accordingly, the ALJ held that Lutz-

Stoker did not meet the stringent standard for disability set by the Social Security

Act and denied this disability claim. (Tr. 31).

       This appeal followed. (Doc. 1). On appeal, Lutz-Stoker advances three claims,

arguing that the ALJ erred: (1) in evaluating the plaintiff’s complaints of pain; (2) in

basing a physical RFC upon the uncontradicted report of Dr. Thanh; and (3) in

weighing the competing medical opinions of Dr. Mrykalo and Dr. Everding. This

case is fully briefed and is, therefore, ripe for resolution. For the reasons set forth

below, under the deferential standard of review that applies here, we will affirm the

decision of the Commissioner.

III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to



                                           9
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 10 of 26




support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

      The Supreme Court has recently underscored for us the limited scope of our

review in this field, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency's factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks

                                          10
        Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 11 of 26




       omitted). It means—and means only—“such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
       Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
       (comparing the substantial-evidence standard to the deferential clearly-
       erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application

of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s errors of law denote

a lack of substantial evidence.”) (alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination as to the status of

a claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions flow from this deferential standard of

review. First, when conducting this review “we are mindful that we must not

substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are enjoined

to refrain from trying to re-weigh the evidence. Rather, our task is to simply


                                          11
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 12 of 26




determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm’r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id., at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir. 2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice, ours is a twofold task. We must evaluate the substance of

the ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can



                                         12
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 13 of 26




be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. §§404.1520(a), 416.920(a). Under

this process, the ALJ must sequentially determine: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience, and RFC. 20 C.F.R. §§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (“RFC”). RFC is defined as “that which an individual is still able



                                         13
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 14 of 26




to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1). In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her from

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once this

burden has been met by the claimant, it shifts to the Commissioner at Step 5 to show

that jobs exist in significant number in the national economy that the claimant could

perform that are consistent with the claimant’s age, education, work experience, and

RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ’s decision must be accompanied by “a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate



                                         14
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 15 of 26




which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id., at 706-07. In addition, “[t]he ALJ must indicate in his

decision which evidence he has rejected and which he is relying on as the basis for

his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir. 1999).

      C.     Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
             Evidence and Lay Testimony

      The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]

symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. § 404.1527(c).

      In deciding what weight to accord competing medical opinions and evidence,

the ALJ is guided by factors outlined in 20 C.F.R. § 404.1527(c). “The regulations

provide progressively more rigorous tests for weighing opinions as the ties between

the source of the opinion and the individual become weaker.” SSR 96-6p, 1996 WL

374180 at *2. Treating sources have the closest ties to the claimant, and therefore

their opinions generally entitled to more weight. See 20 C.F.R. § 404.1527(c)(2)

(“Generally, we give more weight to opinions from your treating sources . . . .”); 20


                                          15
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 16 of 26




C.F.R. § 404.1502 (defining treating source). Under some circumstances, the

medical opinion of a treating source may even be entitled to controlling weight. 20

C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL 374188 (explaining that

controlling weight may be given to a treating source’s medical opinion only where

it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques, and it is not inconsistent with the other substantial evidence in the case

record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. § 404.1527(c).

      Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by a number of different medical sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

presented with a disputed factual record, it is well-established that “[t]he ALJ – not



                                         16
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 17 of 26




treating or examining physicians or State agency consultants – must make the

ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Thus, when weighing competing medical opinions

“the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or

for the wrong reason.’ ” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Mason, 994 F.2d at 1066). Therefore, provided that the decision is accompanied by

an adequate, articulated rationale, it is the province and the duty of the ALJ to choose

which medical opinions and evidence deserve greater weight.

      Further, in making this assessment of medical evidence:

      An ALJ is [also] entitled generally to credit parts of an opinion without
      crediting the entire opinion. See Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015);
      Turner v. Colvin, 964 F. Supp. 2d 21, 29 (D.D.C. 2013) (agreeing that
      “SSR 96–2p does not prohibit the ALJ from crediting some parts of a
      treating source’s opinion and rejecting other portions”); Connors v.
      Astrue, No. 10–CV–197–PB, 2011 WL 2359055, at *9 (D.N.H. June
      10, 2011). It follows that an ALJ can give partial credit to all medical
      opinions and can formulate an RFC based on different parts from the
      different medical opinions. See e.g., Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015).

Durden v. Colvin, 191 F. Supp. 3d 429, 455 (M.D. Pa. 2016).

      Similar considerations govern an ALJ’s evaluation of lay testimony. When

evaluating lay testimony regarding a claimant’s reported degree of disability, we are

reminded that:

      [T]he ALJ must necessarily make certain credibility determinations,
      and this Court defers to the ALJ's assessment of credibility. See Diaz v.


                                          17
      Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 18 of 26




      Comm’r, 577 F.3d 500, 506 (3d Cir. 2009) (“In determining whether
      there is substantial evidence to support an administrative law judge’s
      decision, we owe deference to his evaluation of the evidence [and]
      assessment of the credibility of witnesses . . . .”). However, the ALJ
      must specifically identify and explain what evidence he found not
      credible and why he found it not credible. Adorno v. Shalala, 40 F.3d
      43, 48 (3d Cir. 1994) (citing Stewart v. Sec’y of Health, Education and
      Welfare, 714 F.2d 287, 290 (3d Cir. 1983)); see also Stout v. Comm’r,
      454 F.3d 1050, 1054 (9th Cir. 2006) (stating that an ALJ is required to
      provide “specific reasons for rejecting lay testimony”). An ALJ cannot
      reject evidence for an incorrect or unsupported reason. Ray v. Astrue,
      649 F. Supp. 2d 391, 402 (E.D. Pa. 2009) (quoting Mason v. Shalala,
      994 F.2d 1058, 1066 (3d Cir. 1993)).

Zirnsak v. Colvin, 777 F.3d 607, 612-13 (3d Cir. 2014).

      Yet, it is also clear that:

      Great weight is given to a claimant’s subjective testimony only when it
      is supported by competent medical evidence. Dobrowolsky v. Califano,
      606 F.2d 403, 409 (3d Cir. 1979); accord Snedeker v. Comm’r of Soc.
      Sec., 244 Fed. App’x 470, 474 (3d Cir. 2007). An ALJ may reject a
      claimant’s subjective testimony that is not found credible so long as
      there is an explanation for the rejection of the testimony. Social
      Security Ruling (“SSR”) 96–7p; Schaudeck v. Comm’r of Social
      Security, 181 F.3d 429, 433 (3d Cir. 1999). Where an ALJ finds that
      there is an underlying medically determinable physical or mental
      impairment that could reasonably be expected to produce the
      individual’s pain or other symptoms, however, the severity of which is
      not substantiated by objective medical evidence, the ALJ must make a
      finding on the credibility of the individual’s statements based on a
      consideration of the entire case record.

McKean v. Colvin, 150 F. Supp. 3d 406, 415-16 (M.D. Pa. 2015) (footnotes

omitted). Thus, we are instructed to review an ALJ’s evaluation of a claimant’s

subjective reports of pain under a standard of review which is deferential with




                                        18
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 19 of 26




respect to the ALJ’s well-articulated findings but imposes a duty of clear articulation

upon the ALJ so that we may conduct meaningful review of the ALJ’s conclusions.

      In the same fashion that medical opinion evidence is evaluated, the Social

Security Rulings and Regulations provide a framework under which the severity of

a claimant’s reported symptoms are to be considered. 20 C.F.R. §§ 404.1529,

416.929; SSR 16–3p. It is important to note that though the “statements of the

individual concerning his or her symptoms must be carefully considered, the ALJ is

not required to credit them.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 363

(3d. Cir. 2011) (referencing 20 C.F.R. § 404.1529(a) (“statements about your pain

or other symptoms will not alone establish that you are disabled.”). It is well-settled

in the Third Circuit that “[a]llegations of pain and other subjective symptoms must

be supported by objective medical evidence.” Hantraft v. Apfel, 181 F.3d 358, 362

(3d Cir. 1999) (referring to 20 C.F.R. § 404.1529). When evaluating a claimant’s

symptoms, the ALJ must follow a two-step process in which the ALJ resolves

whether a medically determinable impairment could be the cause of the symptoms

alleged by the claimant, and subsequently must evaluate the alleged symptoms in

consideration of the record as a whole. SSR 16-3p.

      First, symptoms, such as pain or fatigue, will only be considered to affect a

claimant’s ability to perform work activities if such symptoms result from an

underlying physical or mental impairment that has been demonstrated to exist by



                                          19
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 20 of 26




medical signs or laboratory findings. 20 C.F.R. §§ 404.1529(b), 416.929(b); SSR

16–3p. During the second step of this credibility assessment, the ALJ must determine

whether the claimant’s statements about the intensity, persistence or functionally

limiting effects of his or her symptoms are substantiated based on the ALJ’s

evaluation of the entire case record. 20 C.F.R. § 404.1529(c), 416.929(c); SSR 16–

3p. This includes but is not limited to: medical signs and laboratory findings,

diagnosis and other medical opinions provided by treating or examining sources, and

other medical sources, as well as information concerning the claimant’s symptoms

and how they affect his or her ability to work. Id. The Social Security Administration

has recognized that individuals may experience their symptoms differently and may

be limited by their symptoms to a greater or lesser extent than other individuals with

the same medical impairments, signs, and laboratory findings. SSR 16–3p.

      Thus, to assist in the evaluation of a claimant’s subjective symptoms, the

Social Security Regulations identify seven factors which may be relevant to the

assessment of the severity or limiting effects of a claimant’s impairment based on a

claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). These factors

include: activities of daily living; the location, duration, frequency, and intensity of

the claimant’s symptoms; precipitating and aggravating factors; the type, dosage,

effectiveness, and side effects of any medication the claimant takes or has taken to

alleviate his or her symptoms; treatment, other than medication that a claimant has



                                          20
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 21 of 26




received for relief; any measures the claimant has used to relieve his or her

symptoms; and, any other factors concerning the claimant’s functional limitations

and restrictions. Id.; see George v. Colvin, No. 4:13–CV–2803, 2014 WL 5449706,

at *4 (M.D. Pa. Oct. 24, 2014); Koppenaver v. Berryhill, No. 3:18-CV-1525, 2019

WL 1995999, at *9 (M.D. Pa. Apr. 8, 2019), report and recommendation adopted

sub nom. Koppenhaver v. Berryhill, No. 3:18-CV-1525, 2019 WL 1992130 (M.D.

Pa. May 6, 2019); Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL 5781202, at *8-

9 (M.D. Pa. Sept. 30, 2015).

      D.     The ALJ’s Decision in this Case is Supported by Substantial
             Evidence.

      Our review of the factual findings and legal conclusions made by the ALJ is

highly deferential. In this setting, we are mindful that we are not free to substitute

our independent assessment of the evidence for the ALJ’s determinations. Rather,

we must simply ascertain whether the ALJ’s decision is supported by substantial

evidence, a quantum of proof which is less than a preponderance of the evidence but

more than a mere scintilla, Richardson v. Perales, 402 U.S. 389, 401 (1971), and

“does not mean a large or considerable amount of evidence,” Pierce v. Underwood,

487 U.S. 552, 565 (1988), but rather “means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’ ”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).




                                         21
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 22 of 26




      Judged against these deferential standards of review, we find that substantial

evidence supported the ALJ’s decision.

      At the outset, with respect to the physical RFC assessment, we find that the

ALJ did not err in giving weight to Dr. Thanh’s opinion. In this regard, it is

noteworthy that Dr. Thanh was the only medical source to opine on Lutz-Stoker’s

physical capabilities. Thus, there is no treating source who has claimed that Lutz-

Stoker was disabled. Quite the contrary, treating source records indicated that her

primary care physician cleared her for return to full-time work in February 2014,

(Tr. 805, 1271), and declined to write a note excusing her from work for an extended

period of time in June of 2014. (Tr. 775-76). Thus, the ALJ’s decision was in accord

with the only medical opinion which addressed the plaintiff’s physical impairments.

There is no requirement in this setting that the ALJ affirmatively seek out additional

medical opinions or order further consultative examinations. Rather, it is well-settled

under the Social Security Regulations that the decision to seek out further medical

advice rests in the sound discretion of the ALJ, see Rosa v. Colvin, 956 F. Supp. 2d

617, 622 (E.D. Pa. 2013), and that an “ALJ’s duty to develop the record does not

require a consultative examination unless the claimant establishes that such an

examination is necessary to enable the ALJ to make the disability determination.”

Thompson v. Halter, 45 F. App’x 146, 149 (3d Cir. 2002); see also Mruk v. Colvin,

2014 WL 3881976, at *7 (M.D. Pa. Aug. 7, 2014). In the instant case, given Dr.



                                          22
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 23 of 26




Thanh’s opinion and the refusal of treating sources to opine that the plaintiff was

disabled, there was no need to further develop the medical opinion evidence relating

to the plaintiff’s physical impairments.

      Likewise, Lutz-Stoker’s complaint that the ALJ erred in assigning greater

weight to the psychological evaluation of Dr. Mrykalo than he afforded to the

opinion of Dr. Everding also fails under the deferential standard of review we must

employ in Social Security appeals. As we have noted, in this case the ALJ concluded

that the mental RFC assessment of Dr. Mrykalo deserved greater weight than Dr.

Everding’s opinion, observing that Dr. Everding’s opinion was not entirely

consistent with her reports of her clinical encounter with the plaintiff, and finding

that Dr. Mrykalo’s evaluation was more congruent with the plaintiff’s treatment

records. (Tr. 28).

      These are proper grounds for assessing medical opinion evidence, and

substantial evidence supported the ALJ’s conclusions on this score. In particular, an

ALJ may conclude that discrepancies between a source’s medical opinion and the

source’s actual treatment notes justify giving a medical source opinion little weight

in a disability analysis. Torres v. Barnhart, 139 Fed. App’x 411, 415 (3d Cir. 2005).

Therefore, the disparity between Dr. Everding’s opinions regarding Lutz-Stoker’s

impairments and her treatment notes, justified the ALJ’s decision to give limited

weight to this opinion. Kilmer v. Berryhill, No. 4:16-CV-2542, 2018 WL 1322065,



                                           23
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 24 of 26




at *8 (M.D. Pa. Jan. 12, 2018), report and recommendation adopted, No. 4:16-CV-

2542, 2018 WL 1315657 (M.D. Pa. Mar. 14, 2018). Likewise, it is well settled that:

“an opinion from a [medical] source about what a claimant can still do . . . would

not be entitled to controlling weight if there was other substantial evidence that the

claimant engaged in activities that were inconsistent with the opinion.” Tilton v.

Colvin, 184 F. Supp. 3d 135, 145 (M.D. Pa. 2016). Further, it is undisputed that an

ALJ may discount such opinions when they conflict with other objective tests or

examination results. Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 202-03 (3d Cir.

2008); Kilmer v. Berryhill, No. 4:16-CV-2542, 2018 WL 1322065, at *8 (M.D. Pa.

Jan. 12, 2018), report and recommendation adopted, No. 4:16-CV-2542, 2018 WL

1315657 (M.D. Pa. Mar. 14, 2018). Therefore, the ALJ properly considered the

plaintiff’s activities of daily living and her frequently unremarkable treatment

records when deciding to assign less weight to the opinion of Dr. Everding. There

was no error here.

      Finally, Luz-Stoker argues that the ALJ erred in finding that the plaintiff’s

statements regarding the intensity, persistence, and limiting effects of her symptoms

were not entirely consistent with the evidence. However, the ALJ discussed these

reports and subjective complaints and determined that they were inconsistent with

the clinical medical evidence, medical opinions, and the plaintiff’s reported activities

of daily living. Overall, the ALJ determined that these subjective complaints



                                          24
      Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 25 of 26




concerning the severity of this pain and her impairments were inconsistent with the

record as a whole. It is the right and responsibility of the ALJ to make such

assessments and we find that substantial evidence; that is “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion,” Biestek, 139

S. Ct. at 1154, supported these determinations.

      We further find that the ALJ’s evaluation of the lay testimony complied with

the requirements prescribed by the Commissioner’s regulations and the law. At

bottom, it appears that the plaintiff is requesting that this court re-weigh the

evidence. This we may not do. See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,

359 (3d Cir. 2011) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (“Courts

are not permitted to re-weigh the evidence or impose their own factual

determinations”); see also Gonzalez v. Astrue, 537 F. Supp. 2d 644, 657 (D. Del.

2008) (“In determining whether substantial evidence supports the Commissioner’s

findings, the Court may not undertake a de novo review of the Commissioner’s

decision and may not re-weigh the evidence of the record”) (internal citations

omitted)). Rather, our task is simply to determine whether the ALJ’s decision is

supported by substantial evidence, a quantum of proof which is less than a

preponderance of the evidence but more than a mere scintilla, Richardson, 402 U.S.

at 401, and “does not mean a large or considerable amount of evidence, but rather




                                         25
       Case 1:19-cv-01601-MCC Document 13 Filed 05/08/20 Page 26 of 26




such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce, 487 U.S. at 565. Here, that deferential standard is met.

      In closing, we are constrained to follow the law and in this case the ALJ’s

assessment of the evidence complied with the dictates of the law and was supported

by substantial evidence. Thus, notwithstanding the argument that this evidence

might have been viewed in a way which would have also supported a different

finding, we are obliged to affirm this ruling once we find that it is “supported by

substantial evidence, ‘even [where] this court acting de novo might have reached a

different conclusion.’ ” Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190-91 (3d

Cir. 1986) (quoting Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir.

1986)). Accordingly, under the deferential standard of review that applies to appeals

of Social Security disability determinations, we find that substantial evidence

supported the ALJ’s evaluation of this case and will affirm this decision.

IV.   Conclusion

      For the foregoing reasons, the decision of the Commissioner in this case is

affirmed and the plaintiff’s appeal denied. An appropriate order follows.

      Submitted this 8th day of May 2020.

                                              /s/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                         26
